DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 8/30/21 and 10/11/21 are acknowledged. Any objection or rejection from the office action of 4/29/21 not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the conjugate as shown in figure 1 were elected.
As discussed below, the claims are indefinite. In the claim set of 10/11/21 applicants list claim 9 as withdrawn. Claim 1 as amended requires an entity of interest. If claim 9 does not read on the elected species then it would seem that claim 1 would not read on the elected species which is additional evidence of the lack of clarity of the claims. Although unclear, claim 9 is included in the instant examination. Although unclear, claims 21 and 22 are included in the instant examination.
The elected species was found to be free of the prior art. Although the prior art recognizes the individual components of the compound there is no adequate teaching, suggestion or motivation to combine the components in the specific configuration and order as claimed. Claims to the elected group are rejected as set forth below.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.
Claims 1-12, 16-19 and 21-22 are being examined.

Priority
This application is a 371 of PCT/EP2018/075955 09/25/2018 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 17192916.9 09/25/2017.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claim 9 as amended recites ‘a micro-vesicle or other nano- or micro-particle, iron oxide nanoparticle’. The word ‘or’ is missing before the last option.
Claim 19 as amended recites ‘A conjugate’. To be consistent with the other claims the claim should recite ‘The conjugate’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Claims were previously rejected under 112. Since claims have been amended and new claims added the rejection is updated to correspond to the instant claims.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to remove ‘optionally’ so that the entity of interest is required. The previous office action stated that the entity of interest was interpreted consistent with claim 8. In the claim set of 10/11/21 applicants state that claim 9 is withdrawn. The elected species is shown in figure 1 and the MPEP recognizes that the claims should be interpreted in light of the specification (MPEP 2111). It remains unclear what falls within the scope of ‘entity of interest’. Claim 1 states that the entity of interest is conjugated to the linker. Instant claims 8 and 18 recite that the detectable label is part of the linker. If so, it is unclear what part of the elected species could be considered the entity of interest. It is unclear if claim 9 is a proper dependent claim. If claim 9 is withdrawn it would seem that claim 1 should be withdrawn as well. 
Further, removing the word ‘optionally’ from claim 1 also causes confusion as to the scope of additional claims. Claim 10 refers to claim 1 but refers to ‘A PAR ligand’ or a ‘PAR activating peptide’. It is unclear if claim 10 requires an ‘entity of interest’ or if the intent of claim 10 is to refer to a portion of the conjugate of claim 1. Claim 10 refers to ‘its N-terminus’ which is unclear because it is unclear if this is in reference to the conjugate as a whole or to a subset of the conjugate. It is unclear if claim 10 is a proper dependent claim. Claim 21 refers to a chemical nd complete paragraph). However, claim 21 recites ‘which provides the ability to be chemically linked to the entity of interest’. It is unclear if claim 21 requires an ‘entity of interest’ or if the intent of claim 21 is to refer to a portion of the conjugate of claim 1. If the intent of claim 21 is to refer to a compound with an entity of interest, the claim language recited in claim 21 (i.e. ‘provides the ability to be chemically linked to the entity of interest’) is not consistent with the entity of interest being required.
Claim 1 and dependent claims encompass functional limitations specifically ‘capable of triggering target specific cellular uptake’ and ‘(PAR)-activating peptide’. 
Maryanoff et al. (‘Protease-activated receptor-2 (PAR-2): structure-function study of receptor activation by diverse peptides related to tethered-ligand epitopes’ Archives of Biochemistry and Biophysics v386(2) February 15 2001 pages 195-204; previously cited) teach in Table I (page 197) that SAIGRL and Ac-SLIGRL among other peptides are inactive. Ac-SLIGRL is 100% identical to the amino acid sequence of SEQ ID NO:1 as recited in claim 6. SAIGRL is identical to instant SEQ ID NO: 1 except for a substitution at the 2nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the compound.
Further, applicants appear to argue (pages 14-15 of reply of 10/11/21) that a SLIGKV containing peptide of the prior art (see DeFea citation below) is not ‘for internalization of an 
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the compounds recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. Although unclear, for purposes of examination, peptides of clam 6 have been interpreted as being capable of the recited function.  
	Claim 22 as amended recites ‘a liposome complex)’. It is unclear if the use of the parentheses is intended. One possible interpretation of the claim is ‘a liposome (complex)’. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation liposome, and the claim also appears to recite liposome complex which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of examination, all claims have been interpreted as being compliant with 112(d).


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 16-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 generically refers to a conjugate comprising a protease activated receptor binding ligand. Claim 1 generically refers to a PAR activating peptide. Claim 1 is not limited as to which PAR is to be activated. 
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 

Maryanoff et al. (‘Protease-activated receptor-2 (PAR-2): structure-function study of receptor activation by diverse peptides related to tethered-ligand epitopes’ Archives of Biochemistry and Biophysics v386(2) February 15 2001 pages 195-204) teach in Table I (page 197) that SAIGRL and Ac-SLIGRL among other peptides are inactive. Ac-SLIGRL is 100% identical to the amino acid sequence of SEQ ID NO:1 as recited in claim 6. SAIGRL is identical to instant SEQ ID NO: 1 except for a substitution at the 2nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function.
Further, applicants appear to argue (pages 14-15 of reply of 10/11/21) that a SLIGKV containing peptide of the prior art (see DeFea citation below) is not ‘for internalization of an entity of interest into cells’. SLIGKV is expressly recited in claim 6. If such peptide is not capable of functioning as claimed, it is unclear how the function is achieved.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 and dependent claims encompass functional limitations specifically ‘capable of triggering target specific cellular uptake’.  As discussed above, the recited functional characteristic does not necessarily follow from the structure recited in the claim.
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 

 (5) Method of making the claimed invention/actual reduction to practice:
The specification (beginning on page 14) describes synthesis of compounds. However, mere synthesis of a compound does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments - 112
Applicant's arguments filed 8/30/21 and 10/11/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the compound.
Further, applicants appear to argue (pages 14-15 of reply of 10/11/21) that a SLIGKV containing peptide of the prior art (see DeFea citation below) is not ‘for internalization of an entity of interest into cells’. SLIGKV is expressly recited in claim 6. If such peptide is not capable of functioning as claimed, it is unclear how the function is achieved.
Although applicants argue that the characteristic of ‘capable of triggering target specific cellular uptake’ necessarily follows from the structure recited in the claim, instant claim 1 generically refers to ‘PAR activating peptide’ not a specific structure. Further, Maryanoff et al. (‘Protease-activated receptor-2 (PAR-2): structure-function study of receptor activation by diverse peptides related to tethered-ligand epitopes’ Archives of Biochemistry and Biophysics v386(2) February 15 2001 pages 195-204) teach in Table I (page 197) that SAIGRL and Ac-SLIGRL among other peptides are inactive (with respect to agonist activity of PAR-2). Ac-nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the compound.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 101. Since claims have been amended and new claims added the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 16-17, 19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) compounds/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (MPEP 2106) which will be referred to as 'guidance'.

Instant claim 6 recites the peptides SLIGRL and SLIGKV. Zhao et al. (‘Biased signaling of protease-activated receptors’ Frontiers in Endocrinology v5(67) May 2014 pages 1-16; ‘Zhao’) teach such sequences as fragments of existing proteins (page 7 2nd column 1st complete paragraph and figure 3 on page 8). This is consistent with the information provided in the instant specification (page 5 lines 20-22 and page 7 lines 15-18 of the specification of 4/24/20). The SLIGRL and SLIGKV sequences are interpreted as meeting the limitation of claim 1a. Zhao shows that the sequence further comprises lysine (the third residue prior to SLIGKY) (figure 3 on page 7) which meets the limitation of claim 1b and 7. Zhao also shows an –NH2 at the C-terminal end (see box within figure 3) as in instant claim 4 as part of natural cleavage. Further, any additional amino acid residues can be considered diagnostic (compare instant claim 22) since such sequences have mass and can be detected. In relation to prong one of step 2a of the guidance the answer is yes because the compounds correspond to domains of natural proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims can correspond to fragments (the protein with severed bonds). 
i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
The elected species is 101 compliant because the components of the elected species do not exist in nature bonded together as in the elected species.
Instant claims 2, 18 and 21 have been interpreted as being 101 compliant since the components recited do not exist in nature conjugated to a PAR activating peptide.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. The properties recited in claim 1 appear to be properties of the naturally occurring peptide and there appears to be no comparison to the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 8/30/21 and 10/11/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that claim 1 refers to an entity of interest conjugated to the linker, such recitation is broad. Instant claim 22 is evidence that the diagnostic agent can be a wide variety of possibilities. Likewise, the linker is broad. Nearly any dipeptide could be considered an entity of interest conjugated to a linker since any amino acid could be considered a linker or a diagnostic (compare claim 22).

Claim Rejections - 35 USC § 102
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, 16-17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFea et al. (‘Beta-arrestin-dependent endocytosis of proteinase-activated receptor 2 is required for intracellular targeting of activated ERK1/2’ The Journal of Cell Biology v148(6) March 20 2000 pages 1267-1281; ‘DeFea’).
DeFea teach the peptide SLIGKVDGTSHVTGKGV (page 1268 2nd complete paragraph of column 2). DeFea teach that the peptide was used to generate an antibody (page 1268 2nd complete paragraph of column 2). DeFea teach the peptide is based on human PAR2 (page 1268 2nd complete paragraph of column 2). DeFea recognizes agonist induced PAR2 internalization (figure 3).
	In relation to claims 1a, 3-4, 6, 10, 12, 16 and 19, the peptide taught by DeFea comprises SLIGKV which is recited in claim 6 and has been interpreted as meeting the claimed limitations. DeFea teach the peptide is based on human PAR2 (page 1268 2nd complete paragraph of column 2).  
	In relation to claims 1b, 7-8, 17 and 22, DeFea teach that SLIGKV is followed by DGTSHVTGK (page 1268 2nd complete paragraph of column 2) which is spacer molecule (DGTSHVTG) followed by a linker (lysine). Lysine is a detectable label since its mass can be detected. In relation to claim 5, the claim expressly recites that the linker can be indirectly attached. Further, the compound can be viewed as including IGKV as component (a) and L as component (b). Claim 17 recites ‘indirectly attached’ which would appear to read on linkages via a spacer or linker. Further, DeFea teach multiple S residues.
	In relation to claims 1c, 9 and 22, DeFea teach the peptide SLIGKVDGTSHVTGKGV (page 1268 2nd complete paragraph of column 2). DeFea teach that SLIGKV is followed by 
	In relation to claim 11, DeFea teach the peptide SLIGKVDGTSHVTGKGV (page 1268 2nd complete paragraph of column 2). DeFea teach that the peptide was used to generate an antibody (page 1268 2nd complete paragraph of column 2).
	Alternately, in relation to claim 5, DeFea teach the peptide SLIGKVDGTSHVTGKGV (page 1268 2nd complete paragraph of column 2) where IGKV is the PAR-binding peptide, L is the linker and S is the diagnostic. 

Claim(s) 1-3, 8-12, 16, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (‘Development of highly potent protease-activated receptor 2 agonists via synthetic lipid tethering’ The FASEB Journal v27 April 2013 pages 1498-1510; ‘Flynn’).
The last line of page 1500 of Flynn expressly recites April 2013 as the publication date (contrast reference 2 of the IDS 3/24/20).
Flynn teach PAR2 agonists (title and abstract). Flynn teach specific compounds including 2-at-LIGRLO(PEG2-Pam)-NH2 (figure 3 on page 1502).
In relation to claims 1a, 3, 10, 12, 16 and 19 Flynn teach PAR2 agonists (title and abstract). Flynn teach specific compounds including 2-at-LIGRLO(PEG2-Pam)-NH2 (figure 3 on page 1502, compound 4) where O is Orn. Although unclear (see 112 rejection above) the Flynn peptide shares residues IGRL with instant SEQ ID NO:1 and has been interpreted as meeting the claimed limitations. 
	In relation to claims 1b, 2 and 8, Flynn teach that GRL is followed by O(PEG2) (figure 3 on page 1502, compound 4) which is a spacer/linker comprising O-diethyleneglycol. O(PEG2) is 
	In relation to claim 1c, 9 and 22, Flynn teach specific compounds including 2-at-LIGRLO(PEG2-Pam)-NH2 (figure 3 on page 1502) which include a Pam group which is known to contribute to drug function (page 1508 first complete paragraph).
	In relation to claim 11, Flynn teach specific compounds including 2-at-LIGRLO(PEG2-Pam)-NH2 which were prepared and assayed (figure 3 on page 1502)

Claim(s) 1, 3-5, 8-12, 16, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mousa SA (US 2006/0104944; cited with IDS 3/24/20; ‘Mousa’).
	Moussa teach HOOC-Fluoryl-LIGRLO-NH2 as PAR2 activating peptide (section 0005 and SEQ ID NO:3 section 0060). Moussa teach that the activity of SEQ ID NO:3 was assayed (sections 0012 and 0026 and figure 1).
In relation to claims 1a, 3, 10, 12, 16 and 19, Moussa teach HOOC-Fluoryl-LIGRLO-NH2 as an activating peptide (section 0005 and SEQ ID NO:3 section 0060). The peptide of Moussa shares residues IGRL with instant SEQ ID NO:1 and has been interpreted as meeting the claimed limitations.
	In relation to claims 1b, and 8, Moussa teach that a Fluoryl -L is attached to the rest of the peptide. Thus group comprises a linker/spacer and it is a detectable label due to the flouryl group. In relation to claim 5, the Fluoryl –L is at the N-terminus.
	In relation to claim 1c, 9 and 22, Moussa teach HOOC-Fluoryl-LIGRLO-NH2 (section 0005 and SEQ ID NO:3 section 0060) where Fluoryl is a diagnostic agent.

	In relation to claim 11, Moussa teach that the activity of SEQ ID NO:3 was assayed (sections 0012 and 0026 and figure 1).

Response to Arguments - 102
Applicant's arguments filed 8/30/21 and 10/11/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that a conjugate is the product of conjugating and DeFea does not teach a conjugate, DeFea teach peptides. A peptide is comprised of amino acids where the amino acids are conjugated together specifically by amide bonds. Stated another way, peptides are polymers of amino acid monomers which are conjugated together.
Although applicants argue that the PAR2 fragment was used by DeFea for generating antibodies, the instant claims are product claims not method claims so how the peptide was used in not particularly relevant.
Although applicants argue about functional properties, the claims are rejected under 112 as set forth above. DeFea expressly teach a peptide that comprises SLIGKV as recited in claim 6.
Although applicants argue that DeFea does not provide data for use as a diagnostic, the instant claims are product claims and do not require any identification steps. The diagnostic is not limited to any particular application. Applicants own claim 22 recognizes that a peptide can be the diagnostic agent. As evidenced by claim 22 the term diagnostic is used broadly.
	Although applicants argue about claim 11, DeFea teach the peptide SLIGKVDGTSHVTGKGV (page 1268 2nd complete paragraph of column 2). DeFea teach that nd complete paragraph of column 2). In order to generate an antibody the peptide would have been present in a composition (so the peptide could be injected) thus meeting the limitation.
	Although applicants argue that the rejection based on Flynn should be withdrawn based on the amendment, the amended claims are addressed above.
Although applicants argue about functional language, the claims are rejected under 112 as set forth above and it is unclear how the function is achieved. Maryanoff et al. (‘Protease-activated receptor-2 (PAR-2): structure-function study of receptor activation by diverse peptides related to tethered-ligand epitopes’ Archives of Biochemistry and Biophysics v386(2) February 15 2001 pages 195-204) teach in Table I (page 197) that SAIGRL and Ac-SLIGRL among other peptides are inactive (with respect to agonist activity of PAR-2). Ac-SLIGRL is 100% identical to the amino acid sequence of SEQ ID NO:1 as recited in claim 6. SAIGRL is identical to instant SEQ ID NO: 1 except for a substitution at the 2nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the compound. Further, applicants appear to argue (pages 14-15 of reply of 10/11/21) that a SLIGKV containing peptide of the prior art (see DeFea citation below) is not ‘for internalization of an entity of interest into cells’. SLIGKV is expressly recited in claim 6. If such peptide is not capable of functioning as claimed, it is unclear how the function is achieved.
Although applicants argue about particular applications or particular uses as a diagnostic, the instant claims are product claims not method claims. The diagnostic is not limited to any 
	Although applicants argue that referring to page 1508 first complete paragraph is unclear, such reference means what is says – the first complete paragraph on page 1508. The first line of that paragraph begins with ‘The STL approach…’. Such paragraph goes on to refer to palmitoylation as being an important component of drug function. Flynn expressly teach Pam as a palmitoyl group (abstract).
Although applicants argue about the identity of a flouryl group and the recitation of a diagnostic, the instant claims are product claims and do not require any identification steps. The diagnostic is not limited to any particular application. Applicants own claim 22 recognizes that a ‘chemical compound’ can be the diagnostic agent. As evidenced by claim 22 the term diagnostic is used broadly.
Although applicants argue about functional language, the claims are rejected under 112 as set forth above and it is unclear how the function is achieved. Maryanoff et al. (‘Protease-activated receptor-2 (PAR-2): structure-function study of receptor activation by diverse peptides related to tethered-ligand epitopes’ Archives of Biochemistry and Biophysics v386(2) February 15 2001 pages 195-204) teach in Table I (page 197) that SAIGRL and Ac-SLIGRL among other peptides are inactive (with respect to agonist activity of PAR-2). Ac-SLIGRL is 100% identical to the amino acid sequence of SEQ ID NO:1 as recited in claim 6. SAIGRL is identical to instant SEQ ID NO: 1 except for a substitution at the 2nd position. If a sequence that is 100% identical does not have the desired function then it follows that it is unpredictable as to which sequences with less than 100% identity would have the recited function. Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658